Title: Benjamin W. Crowninshield to Thomas Jefferson, 18 August 1819
From: Crowninshield, Benjamin W.
To: Jefferson, Thomas


            
              
                Dear Sir.
                Salem August 18. 1819—
              
              as I have before had some corrispondence with you relating to my friend Mr Joshua Dodge, the recent death of Mr Catalan, our late respected Consul at Marseilles, may render it not improper for me again to trespess on your goodness.—
              Learning from Mr Dodge’s friends here, that you have been made acquainted with the facts in relation to him & Mr Catalan; from himself, Mr Catalan & his friends here, it will perhaps be needless for me to repeat them: & to state only, how he now stands, after his late embarressment, with me, & his friends here, & in Europe, as far as I have any knowledge.
              Mr J Dodge became unable to continue his payments, & stopped, owing to his endorsing bills he had procured from respectable Bankers, on account of his American friends, to a large amount, those Bills were refused payment, after being accepted in England, & returned upon him, the drawer having failed soon after the  Bills was drawn; so that, consequentley he failed. now I have conversed with nearly all the Gentm who have or may suffer from his embarressment, in this quarter, & they say Mr Dodge has acted fair & honorable; Letters I have seen from France say, no blame has attatched to him there. The above being true, my confidence remains in him the same as it was before his misfortune: now I have to hope, & request that Mr Dodge may have your favor & regards.
              
                with many wishes of respect, honor & esteem, with great consideration too. I am, dear Sir. Sincereley Yours
                B W Crowninshield
              
            
            
              I enclose a copy of Mr Gallatin’s letter  temporarily appointing Mr Dodge Consul at Marseilles
              
                BWC
              
            
          